UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
                                                                                            FILED
Antonio Colbert,                      )                                                      AUG - 5 ""'!1.
                                                                                                         ..{.

                                      )                                                Clerk. U.S. DistricI & Bankruj.ltcy
                  Plaintiff,          )                                               COUr1B for the District of Columbia
                                      )
                  v.                  )       Civil Action No.
                                      )
Ohio Supreme Court of Appeals,        )
                                      )
                  Defendant.          )
                                                                                        10 1312
                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       Plaintiff is a District of Columbia resident suing the appellate courts of the state of Ohio

for unknown reasons. He does not accuse the defendant of any wrongdoing or attribute any

conduct to it. In any event, this Court lacks subject matter jurisdiction to review the decisions (or

lack thereof) of another court, see 28 U.S.c. §§ 1331, 1332 (general jurisdictional provisions);

Flemingv. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150

(1995). A separate Order of dismissal accompanies this Memorandum Opinion.

             /'
Oate{)tt/1Q ,2010